     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

WESTWOOD SHIPPING LINES, INC.                §
                                             §
            Plaintiff,                       §
V.                                           §
                                             §
WESTWOOD TRADING, LLC d/b/a                  §    CIVIL ACTION NO. 4:20-CV-4165
WESTWOOD SHIPPING                            §
                                             §
            Defendant.                       §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Westwood Shipping Lines, Inc. (“Westwood Shipping” or “Plaintiff”), for its

Original Complaint against Defendant Westwood Trading, LLC d/b/a Westwood Shipping

(“Westwood Trading” or “Defendant”), alleges the following:

                                             I.
                                          PARTIES

       1.       Plaintiff Westwood Shipping is a corporation organized under the laws of the

State of Washington with a principal place of business located at 1019 39th Avenue, Suite 210,

Puyallup, Washington 98374.

       2.       Defendant Westwood Trading is a Texas limited liability company with its

principal place of business located at 2100 West Loop South, Suite 800, Houston, Texas 77027.

According to documents on file with the Texas Secretary of State, each of the managing

members of Westwood Trading is a resident of the State of Texas. Westwood Trading may be

served through its registered agent and managing member, Joseph Musachia, whose address is

listed as 8027 Garland Path Bend Lane, Richmond, Texas 77407, or at one of its offices.




PLAINTIFF’S FIRST AMENDED COMPLAINT
                                          -1-
      Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 2 of 15




                                            II.
                                 JURISDICTION AND VENUE

       3.      This is a civil action for trademark infringement arising under Sections 32, 43(a),

and 43(d) of the Lanham Act of 1946, as amended, 15 U.S.C. §§ 1114, 1125(a), (d), and unfair

competition under the laws of the State of Texas.

       4.      This Court has jurisdiction of this action under 28 U.S.C. §§ 1331 and 1338(a) as

to Westwood Shipping’s trademark claims. This Court also has supplemental jurisdiction under

28 U.S.C. § 1367 as to the unfair competition claim.

       5.      This Court may exercise personal jurisdiction over Defendant because Defendant

is organized under the laws of Texas and has its principal office in Texas. Therefore, Defendant

is a Texas resident subject to jurisdiction in Texas. Additionally, Defendant has established

substantial relevant contacts in Texas through its business activities, trademark infringement, and

unfair competition in the state sufficient to subject Defendant to jurisdiction in the state.

       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because

Defendant resides in this district and is subject to personal jurisdiction in this district, and

because a substantial part of the events or omissions giving rise to the claims alleged in this

Complaint occurred in this judicial district.

                                            III.
                                   FACTUAL BACKGROUND

A.     Westwood Shipping’s Background and Trademarks

       7.      Westwood Shipping is an ocean-going common carrier operating a liner service

of several ships between the United States, Canada, and Asia, including an extensive intermodal,

break bulk, and project cargo (including heavy lift) business in that trade lane.

       8.      Since at least as early as 1981, Westwood Shipping has used the word marks


PLAINTIFF’S ORIGINAL COMPLAINT

                                             -2-
      Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 3 of 15




WESTWOOD SHIPPING LINES, WESTWOOD SHIPPING, and WESTWOOD (the

“Westwood Word Marks”), as well as the logo depicted below, in commerce in connection with

its services:




(the “Westwood Shipping Logo”) (collectively with the Westwood Word Marks, the “Westwood

Shipping Marks”).

        9.      On July 29, 1997, the United States Patent and Trademark Office issued U.S.

Trademark Registration No. 2,083,552 to Westwood Shipping for the Westwood Shipping Logo.

That registration has achieved incontestability status. A copy of U.S. Trademark Registration

No. 2,083,552 is attached hereto at Exhibit A.

        10.     On August 18, 2020, the United States Patent and Trademark Office issued U.S.

Trademark Registration No. 6,129,113 to Westwood Shipping for the WESTWOOD SHIPPING

LINES word mark. A copy of U.S. Trademark Registration No. 6,129,113 is attached hereto as

Exhibit B.

        11.     As evidenced by its registration certificates, and through the expenditure of

considerable time, effort, and money, Westwood Shipping has established considerable

trademark rights in the Westwood Shipping Marks over the past four decades. Westwood

Shipping has continuously used the Westwood Shipping Marks on advertisements, its website,

marketing materials, ships, and cargo carriers and has developed valuable goodwill and brand

recognition in association with the Westwood Shipping Marks nationwide and in several foreign

jurisdictions in which it operates. Examples of Westwood Shipping’s use of the Westwood

Shipping Marks are shown in the printouts from Westwood Shipping’s website attached hereto

PLAINTIFF’S ORIGINAL COMPLAINT

                                           -3-
     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 4 of 15




as Exhibit C.

       12.      Consumers in the shipping industry have come to associate the Westwood

Shipping Marks with Westwood Shipping and its high-quality services.

B.     Defendant’s Trademark Infringement and Unfair Competition

       13.      Westwood Shipping has recently discovered that Defendant has been marketing,

advertising, offering to sell, and selling shipping services that compete with those offered by

Westwood Shipping using the infringing mark WESTWOOD SHIPPING (the “Infringing

Mark”).   The Infringing Mark is identical to the WESTWOOD SHIPPING mark used by

Westwood Shipping and is virtually identical to the other Westwood Shipping Marks. Given the

identical nature of the marks and the overlapping services of the parties, the Infringing Mark is

confusingly similar to the Westwood Shipping Marks and is highly likely to cause confusion in

the marketplace.

       14.      Formed in 2017, Defendant markets itself as a “U.S.-owned and operated marine

solutions, transportation, and logistics company providing services in domestic and international

markets through our operating business office in Houston, Texas as we service all American

ports, Canadian Ports, Caribbean Ports, African Ports, European Ports, Arabian Gulf and Asian

Ports.” Defendant further advertises that it “provides cost-effective ocean freight solutions to

clients with international shipping needs” and “maintain[s] strategic relationships with major

global carriers to deliver the most competitive ocean rates.” Defendant has registered as a non-

vessel owning common carrier with the Federal Maritime Commission under the trade name

Westwood Shipping.

       15.      Defendant has an eye to further expansion, claiming on its website that it intends

to “grow and dominate the market in the near future.”


PLAINTIFF’S ORIGINAL COMPLAINT

                                           -4-
        Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 5 of 15




         16.      Defendant owns, and recently marketed its services on the website located at, the

domain www.westwoodshipping.com, including by using the Infringing Mark throughout the

website.       On February 3, 2020, counsel for Westwood Shipping sent Defendant a letter

demanding that it cease further infringement of the Westwood Shipping Marks, including

through the use of the westwoodshipping.com domain name and Infringing Mark, and that

Defendant transfer the westwoodshipping.com domain name to Westwood Shipping.

         17.      Counsel for Defendant responded by letter dated February 10, 2020, claiming that

Defendant was a “new business” with a “limited client base” and would “discontinue use of the

assumed name ‘Westwood Shipping.’” A copy of Defendant’s February 10, 2020 letter is

attached hereto as Exhibit D.

         18.      Despite follow-up requests from counsel for Westwood Shipping on February 12,

2020,    February     25,   2020,   and   April    2,   2020,   Defendant   did   not   transfer   the

westwoodshipping.com domain name to Westwood Shipping or allow the domain name to

expire, as it was scheduled to do in April 2020. Instead, Defendant renewed its registration of

the westwoodshipping.com domain name effective April 24, 2020 and began using the domain

name to advertise third-party shipping and transport services that compete with similar services

offered by Westwood Shipping. A printout from the website at the westwoodshipping.com

domain name on September 30, 2020 is attached hereto as Exhibit E.

         19.      On or about June 3, 2020, Defendant surreptitiously registered the domain name

westworldshipping.com, which is only a two-letter variation from the westwoodshipping.com

domain name, and began advertising its services and displaying the Infringing Mark on the

website located at www.westworldshipping.com, despite Defendant’s earlier promise to

discontinue use of the Infringing Mark.           A printout from the www.westworldshipping.com


PLAINTIFF’S ORIGINAL COMPLAINT

                                             -5-
      Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 6 of 15




website on October 9, 2020 is attached hereto as Exhibit F.

        20.     Despite numerous requests, Defendant has refused to stop using the Infringing

Mark or the domain names westwoodshipping.com or westworldshipping.com (the “Infringing

Domain Names”). Defendant’s continuing use of the Infringing Mark and Infringing Domain

Names is likely to confuse consumers as to the source and origin of Defendant’s services and to

cause consumers to conclude that Defendant’s services, as well as the third-party goods and

services it currently advertises through the westwoodshipping.com domain name, are affiliated

with, sponsored by, or approved by Westwood Shipping.

        21.     As a consequence of Defendant’s infringement, Westwood Shipping has suffered

and will continue to suffer irreparable injury, the exact nature, extent, and amount of which

cannot be ascertained at this time. In addition to other remedies, Westwood Shipping is also

entitled to injunctive relief.

                                           IV.
                                    CAUSES OF ACTION

Count One: Violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114

        22.     Westwood Shipping refers to and incorporates by reference the allegations

contained in Paragraphs 1 through 21 as though set forth fully herein.

        23.     Westwood Shipping owns and uses its federally registered Westwood Shipping

Logo and WESTWOOD SHIPPING LINES word mark (the “Registered Marks”) in commerce

and has established considerable brand recognition and goodwill in the Registered Marks.

        24.     Defendant has in the past and continues to use in commerce reproductions,

counterfeits, copies, and colorable imitations of the Registered Marks in connection with the

sale, offering for sale, distribution, and advertisement of services, including domestic and

international shipping, transportation, and logistics services, which use is likely to cause

PLAINTIFF’S ORIGINAL COMPLAINT

                                           -6-
      Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 7 of 15




consumer confusion, mistake, and deception in violation of 15 U.S.C. § 1114.

       25.     Westwood Shipping has been damaged and is likely to continue to be damaged,

by Defendant’s infringement of the Registered Marks, and Westwood Shipping seeks and is

entitled to recover Defendant’s profits from the infringement and the costs of this action pursuant

to 15 U.S.C. § 1117(a).

       26.     This case is exceptional in light of Defendant’s willful use of the Infringing Mark,

willful use of the westworldshipping.com domain name and use of the Infringing Mark thereon,

and willful use of the westwoodshipping.com domain name to advertise services that compete

with Westwood Shipping’s services; all despite Defendant’s promise to the contrary. Because

this case is exceptional, Westwood Shipping is also entitled to recover its attorneys’ fees

incurred pursuing this action pursuant to 15 U.S.C. § 1117(a).

Count Two: Violations of Section 43(a) of the Lanham Act; 15 U.S.C. § 1125(a)

       27.     Westwood Shipping refers to and incorporates by reference the allegations

contained in Paragraphs 1 through 26 as if fully set forth herein.

       28.     In addition to obtaining federal registrations for the Registered Marks, Westwood

Shipping has established considerable common law rights in all of the Westwood Shipping

Marks through continuous use of the marks in commerce in association with its transportation

and shipping services over the course of several decades.

       29.     Defendant has advertised, marketed, and sold transportation, shipping, logistics,

and related services using the Infringing Mark.

       30.     Defendant’s unauthorized use of the Infringing Mark is likely to cause confusion,

to cause mistake, and to deceive as to the affiliation, connection, and association of Defendant

with Westwood Shipping, Westwood Shipping’s services, and as to the origin, sponsorship, or


PLAINTIFF’S ORIGINAL COMPLAINT

                                            -7-
      Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 8 of 15




approval of Defendant’s services by Westwood Shipping in violation of 15 U.S.C. §

1125(a)(1)(A).

       31.       Through its infringing and unauthorized use of the Infringing Mark, Defendant

has further misrepresented the nature, characteristics, and qualities of Defendant’s services in

violation of 15 U.S.C. § 1125(a)(1)(B).

       32.       Westwood Shipping has no control over the nature or quality of the services sold

and offered for sale by Defendant. Any failure, neglect, or default of Defendant in advertising,

marketing, or selling its services to consumers will reflect adversely upon Westwood Shipping as

the believed source of origin and/or approval of the services, and also has potential to damage

the consuming public.

       33.       Such adverse reflection will severely frustrate efforts by Westwood Shipping to

continue to protect its outstanding reputation for high quality with respect to Westwood

Shipping’s services.

       34.       Defendant’s activities have caused and, unless enjoined, will continue to cause

irreparable injury to Westwood Shipping and the goodwill Westwood Shipping has established

in its name and services over the years.

       35.       Westwood Shipping has suffered and will continue to suffer substantial damage to

its brand, reputation, and goodwill, and Westwood Shipping seeks and is entitled to recover

Defendant’s profits from the infringement and the costs of this action pursuant to 15 U.S.C. §

1117(a).

       36.       Defendant’s conduct constitutes an “exceptional” case under 15 U.S.C. § 1117(a),

and Westwood Shipping is entitled to recover its attorneys’ fees incurred pursuing this action.




PLAINTIFF’S ORIGINAL COMPLAINT

                                            -8-
     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 9 of 15




Count Three: Violation of Section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d)

       37.     Westwood Shipping refers to and incorporates by reference the allegations

contained in paragraphs 1 through 36 as though fully set forth herein.

       38.     Defendant has registered, trafficked in, and used the Infringing Domain Names,

which are confusingly similar to the Westwood Shipping Marks, with a bad faith intent to profit

from Westwood Shipping’s trademark rights in violation of 15 U.S.C. § 1125(d).

       39.     Defendant’s bad faith intent to profit from the Infringing Domain Names is

demonstrated by numerous factors, including the following:

               (a)    Defendant owns no trademark rights or other intellectual property rights in

               the Infringing Domain Names;

               (b)    The Infringing Domain Names do not consist of Defendant’s legal name,

               but rather consist of Westwood Shipping’s legal name and a slight variation

               thereof;

               (c)    Defendant’s use of the Infringing Mark and Infringing Domain Names is

               commercial in nature and not a fair use;

               (d)    Defendant uses the Infringing Domain Names with the intent to divert

               consumers from Westwood Shipping’s website for commercial gain in a manner

               that is likely to harm the goodwill represented by the Westwood Shipping Marks

               by creating a likelihood of confusion as to the source, sponsorship, affiliation, or

               endorsement of Defendant’s websites and business;

               (e)    Defendant     agreed    to   cease   using   the   Infringing   Mark     and

               westwoodshipping.com domain, but then renewed the registration of the

               westwoodshipping.com domain, began using the westwoodshipping.com domain


PLAINTIFF’S ORIGINAL COMPLAINT

                                             -9-
     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 10 of 15




               name to advertise third party services that compete with Westwood Shipping’s

               services, registered the westworldshipping.com domain, and began using the

               Infringing Mark on the www.westworldshipping.com website; and

               (f)    Defendant registered, renewed, and maintained the Infringing Domain

               Names after learning of Westwood Shipping’s senior trademark rights.

       40.     As a result of Defendant’s actions, Westwood Shipping has been damaged.

       41.     Pursuant to 15 U.S.C. § 1125(d)(1)(C), the Court should order the transfer of the

Infringing Domain Names to Westwood Shipping or, alternatively, the forfeiture and/or

cancellation of Defendant’s registrations of the Infringing Domain Names.

       42.     Westwood Shipping has suffered and will continue to suffer substantial damage to

its brand, reputation, and goodwill, and Westwood Shipping seeks and is entitled to recover

Defendant’s profits from the infringement and the costs of this action pursuant to 15 U.S.C. §

1117(a).

       43.     Defendant’s conduct constitutes an “exceptional” case under 15 U.S.C. § 1117(a),

and Westwood Shipping is entitled to attorneys’ fees incurred pursuing this action.

Count Four: Unfair Competition/Misappropriation

       44.     Westwood Shipping refers to and incorporates by reference the allegations

contained in Paragraphs 1 through 43 as though set forth fully herein.

       45.     Westwood Shipping developed the Westwood Shipping Marks through the

expenditure of extensive time, skill, labor and money. In connection with the advertisement,

marketing, and sale of its services, Defendant has exploited the reputation and goodwill

associated with the Westwood Shipping Marks in competition with Westwood Shipping to gain a

competitive advantage.


PLAINTIFF’S ORIGINAL COMPLAINT

                                          - 10 -
     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 11 of 15




       46.     Defendant gained a particular advantage because it was not burdened with the

expenses incurred by Westwood Shipping in developing the goodwill and reputation of

Westwood Shipping.

       47.     By these actions, Defendant has gained a financial benefit for itself and has

caused harm to Westwood Shipping’s brand, goodwill, and reputation.

       48.     Such actions by Defendant have caused and will continue to cause Westwood

Shipping irreparable injury for which Westwood Shipping has no adequate remedy at law,

entitling Westwood Shipping to injunctive relief.

                                         V.
                           REQUEST FOR INJUNCTIVE RELIEF

       49.     Westwood Shipping refers to and incorporates by reference the allegations

contained in Paragraphs 1 through 48 as though set forth fully herein.

       50.     Defendant has violated 15 U.S.C. §§ 1114 and 1125(a), (d) and unfairly competed

with Westwood Shipping under Texas law, and Westwood Shipping is therefore entitled to

injunctive relief under 15 U.S.C. § 1116 and under Texas law.

       51.     Westwood Shipping requests that the Court issue preliminary and permanent

injunctive relief enjoining Defendant and its officers, directors, agents, employees, successors,

assigns and attorneys, and all other persons and entities in active concert or participation with

Defendant who receive notice of the injunction, from doing, aiding, causing or abetting the

following:

       (a)     engaging in any acts or activities directly or indirectly calculated to trade upon the

               Westwood Shipping Marks or Westwood Shipping’s trade names, logos,

               reputation or goodwill, including any further use of the Infringing Mark or any

               other marks that are identical or confusingly similar to the Westwood Shipping

PLAINTIFF’S ORIGINAL COMPLAINT

                                           - 11 -
    Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 12 of 15




            Marks in any physical or electronic medium, including, but not limited to

            websites, domain names, assumed business names, marketing materials, ships,

            trucks, trains, shipping containers, letterhead, social media handles, and other

            written, audio, or visual materials of any nature;

     (b)    directly or indirectly using in commerce a reproduction, counterfeit, copy, or

            colorable imitation of any of the Westwood Shipping Marks in connection with

            the sale, offering for sale, distribution, or advertisement of any goods and/or

            services;

     (c)    directly or indirectly using any false designation of origin, false or misleading

            description of fact, or false or misleading representation of fact in connection with

            the sale of Defendant’s products or services, including any representation that

            Defendant is affiliated with Westwood Shipping;

     (d)    passing off, inducing or enabling others to sell or pass off, as products or services

            produced by or for or distributed with authorization of Westwood Shipping, any

            product or service that is not the product or service of Westwood Shipping, is not

            produced under the control or supervision of Westwood Shipping, is not approved

            by Westwood Shipping, or is not distributed with Westwood Shipping’s express

            authorization;

     (e)    registering, trafficking, using, or maintaining the registrations of the Infringing

            Domain Names or any other domain name that is identical or confusingly similar

            to any of the Westwood Shipping Marks; and

      (f)   otherwise engaging in competition unfairly.

     52.    Westwood Shipping will suffer immediate and irreparable damage, injury and


PLAINTIFF’S ORIGINAL COMPLAINT

                                        - 12 -
     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 13 of 15




harm for which there is no adequate remedy at law if Defendant is not immediately and

permanently enjoined from the conduct listed above.

       53.     Public policy favors the protection of intellectual property rights, and the

prevention of unfair competition, and any injunctive relief granted herein will therefore be in

accordance with public policy.

       54.     The potential damage to Westwood Shipping if the injunctive relief requested

herein is not granted far outweighs any harm that Defendant will suffer as a result of the

injunctive relief requested. Immediate and permanent injunctive relief is therefore appropriate.

                                            VI.
                                       JURY DEMAND

       55.     Westwood Shipping hereby demands a trial by jury on all issues triable by jury.

                                             VII.
                                           PRAYER

       WHEREFORE, Westwood Shipping prays that the Court grant the following relief:

       1.      Order that Defendant and its officers, directors, agents, employees, successors,

assigns and attorneys, and all persons and entities in active concert or participation with

Defendant who receive notice of the injunction, be enjoined and restrained preliminarily during

the pendency of this action, and then permanently, from doing, aiding, causing, or abetting any

of the following:

               (a)    engaging in any acts or activities directly or indirectly calculated to trade

                      upon the Westwood Shipping Marks or Westwood Shipping’s trade

                      names, logos, reputation or goodwill, including any further use of the

                      Infringing Mark or any other marks that are identical or confusingly

                      similar to the Westwood Shipping Marks in any physical or electronic


PLAINTIFF’S ORIGINAL COMPLAINT

                                          - 13 -
    Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 14 of 15




                  medium, including, but not limited to websites, domain names, assumed

                  business names, marketing materials, ships, trucks, trains, shipping

                  containers, letterhead, social media handles, and other written, audio, or

                  visual materials of any nature;

           (b)    directly or indirectly using in commerce a reproduction, counterfeit, copy,

                  or colorable imitation of any of the Westwood Shipping Marks in

                  connection with the sale, offering for sale, distribution, or advertisement

                  of any goods and/or services;

           (c)    directly or indirectly using any false designation of origin, false or

                  misleading description of fact, or false or misleading representation of fact

                  in connection with the sale of Defendant’s products or services, including

                  any representation that Defendant is affiliated with Westwood Shipping;

           (d)    passing off, inducing or enabling others to sell or pass off, as products or

                  services produced by or for or distributed with authorization of Westwood

                  Shipping, any product or service that is not the product or service of

                  Westwood Shipping, is not produced under the control or supervision of

                  Westwood Shipping, is not approved by Westwood Shipping, or is not

                  distributed with Westwood Shipping’s express authorization;

           (e)    registering, trafficking, using, or maintaining the registrations of the

                  Infringing Domain Names or any other domain name that is identical or

                  confusingly similar to any of the Westwood Shipping Marks; and

            (f)   otherwise engaging in competition unfairly.

     2.    Order Defendant to file with the Court and serve upon counsel for Westwood


PLAINTIFF’S ORIGINAL COMPLAINT

                                      - 14 -
     Case 4:20-cv-04165 Document 1 Filed on 12/07/20 in TXSD Page 15 of 15




Shipping within thirty (30) days after the entry of the injunction prayed for in this Complaint, a

written report, sworn to under oath, setting forth in detail the manner and form in which

Defendant has complied with the injunction;

        3.      Pursuant to 15 U.S.C. § 1125(d)(1)(C), Order Defendant to transfer the

registration of the Infringing Domain Names to Westwood Shipping or, alternatively, order the

forfeiture or cancellation of the Infringing Domain Names.

        4.      Order Defendant to account for and pay to Westwood Shipping all profits derived

by reason of Defendant’s acts alleged in this Complaint and to disgorge such profits to

Westwood Shipping;

        5.      Find that this is an “exceptional” case pursuant to 15 U.S.C. § 1117;

        6.      Award Westwood Shipping its costs of suit, including reasonable and necessary

attorneys’ fees and expenses pursuant to 15 U.S.C. § 1117;

        7.      Award Westwood Shipping pre-judgment and post-judgment interest at the

highest legal rate on all sums awarded in the Court’s judgment; and

        8.      Award Westwood Shipping such other and further relief to which it may be

entitled at law or in equity.

                                              Respectfully submitted,


                                              /s/ Jason P. Bloom
                                              Jason P. Bloom
                                              State Bar No. 24045511
                                              HAYNES AND BOONE, LLP
                                              2323 Victory Avenue, Suite 700
                                              Dallas, Texas 75219
                                              Telephone: (214) 651.5000
                                              Facsimile: (214) 651.5940

                                              ATTORNEYS FOR PLAINTIFF
                                              WESTWOOD SHIPPING LINES, INC.

PLAINTIFF’S ORIGINAL COMPLAINT

                                           - 15 -
